Title: [Saturday March 23. 1776.]
From: Adams, John
To: 


      Saturday March 23. 1776. The Congress resumed the Consideration of the Declaration, which was agreed to as follows.
      Whereas the Petitions of the United Colonies to the King, for the redress of great and manifold grievances, have not only been rejected, but treated with Scorn and contempt, and the Opposition to designs evidently formed to reduce them to servile Submission, and their necessary defence against hostile forces, actually employed to subdue them, declared Rebellion, and whereas an unjust War hath been commenced against them, which the Commanders of the British Fleets and Armies have prosecuted, and still continue to prosecute, with their Utmost vigour, and in a cruel manner, wasting, spoiling and destroying the Country, burning Houses and defenceless Towns, and exposing the helpless Inhabitants to every Misery from the Inclemency of the Winter, and not only urging Savages to invade the Country, but instigating Negroes to murder their Masters; and Whereas the Parliament of Great Britain hath lately passed an Act, affirming these Colonies to be in open Rebellion, forbidding all trade and commerce with the Inhabitants of them, untill they shall accept Pardons, and submit to despotic Rule, declaring their property, wherever found upon the Water, liable to seizure and confiscation, and enacting that what had been done there, by Virtue of the Royal Authority had been just and lawfull Acts, and shall be so deemed; from all which it is manifest, that the iniquitous Scheme, concerted to deprive them of the Liberty they have a right to by the Laws of Nature and the English Constitution, will be pertinaciously pursued: It being therefore necess­ary to provide for their defence and Security, and justifiable to make Reprisals upon their Enemies, and otherwise to annoy them according to the Laws and Usages of Nations, the Congress, trusting that such of their Friends in Great Britain (of whom it is confessed there are many intitled to applause and gratitude for their Patriotism and Benevolence, and in whose favour a discrimination of Property cannot be made) as shall suffer by Captures, will impute it to the Authors of our common Calamities, do declare and resolve as followeth to Wit
      Resolved That the Inhabitants of these Colonies be permitted to fit out armed Vessells to cruise on the Enemies of these United Colonies.
      Resolved That all Ships and other Vessells, their Tackle, Apparell and Furniture, and all Goods, Wares and Merchandizes, belonging to any Inhabitant or Inhabitants of Great Britain, taken on the high Seas or between high and low Water mark, by any Armed Vessell, fitted out by any private Person or Persons, and to whom Commissions shall be granted, and being libelled and prosecuted in any Court erected for the Tryal of maritime Affairs in any of these Colonies, shall be deemed and adjudged to be lawfull Prize; and after deducting and paying the Wages which the Seamen and Mariners on board of such captures as are Merchant Ships and Vessels, shall be entitled to, according to the terms of their contracts, untill the time of the Adjudication, shall be condemned to and for the Use of the Owner or Owners, and the Officers, Marines and Mariners of such Armed Vessel, according to such Rules and proportions as they shall agree on; provided always that this Resolution shall not extend to any Vessel bringing Settlers, Arms, Ammunition and warlike Stores to and for the Use of these Colonies, or any of the Inhabitants thereof, who are Friends to the American Cause, or to such Warlike Stores, or to the Effects of such Settlers.
      Resolved That all Ships &c. belonging to any Inhabitant of Great Britain as aforesaid, which shall be taken by any of the Vessells of War of these united Colonies, shall be deemed forfeited; one third after deducting and paying the Wages of Seamen and Mariners as aforesaid to the Officers and Men on board, and two thirds to the Use of the United Colonies.
      Resolved that all Ships &c. belonging to any Inhabitants of Great Britain as aforesaid, which shall be taken by any Vessell of War, fitted out by and at the Expence of any of the United States Colonies, shall be deemed forfeited, and divided, after deducting and paying the Wages of Seamen and Mariners as aforesaid, in such manner and proportions as the Assembly or Convention of such Colony shall direct.
      Resolved that all Vessells &c. and Cargoes, belonging to the Inhabitants of Great Britain as aforesaid, and all Vessells which may be employed in carrying Supplies to the ministerial Armies, which shall happen to be taken near the Shores of any of these Colonies, by the People of the Country, or detachments from the Army, shall be deemed lawful Prize; and the Court of Admiralty within the said Colony is required on condemnation thereof, to adjudge that all Charges and Expences which may attend the Capture and Tryal, be first paid out of the monies arising from the Sales of the Prize, and the Remainder equally among all those who shall have been actually engaged and employed in taking the said Prize. Provided, that where any detachments of the Army shall have been employed as aforesaid, their part of the Prize Money, shall be distributed among them in proportion to the Pay of the Officers and Soldiers so employed.
      Resolved that a Committee of five be appointed to consider of the fortifying one or more ports on the American Coast, in the strongest manner for the Protection of our Cruisers, and the reception of their Prises; that they take the Opinion of the best Engineers on the manner and Expence and report thereon to Congress. The Members chosen Mr. Harrison, Mr. J. Adams, Mr. Hewes, Mr. R. Morris and Mr. Whipple.
      Resolved that this Congress will on Monday next resolve itself into a committee of the whole to take into Consideration the Trade of the United Colonies; and that sundry Motions offered by the Members from Massachusetts Bay, Maryland, and Virginia be referred to said Committee.
      Here is an Instance, in addition to many others, of an extraordinary Liberty taken by the Secretary, I suppose at the Instigation of the Party against Independence, to suppress, by omitting on the Journals the many Motions that were made disagreable to that sett. These motions ought to have been inserted verbatim on the Journals, with the names of those who made them.
     